Dykman, J.
This an application for an order requiring the defendant to pay personally the costs taxed under a former order of this court, and the *872argument advanced to us as an inducement to a favorable response to this motion has re.ation to the mismanagement and bad faith of the defendant in the defense of this action. Yet with all we can see there seems to be no sufficient evidence of bad faith to bring personal liability upon the defendant.
The original claim was not held against him personally and if he carried his opposition beyond the bounds of his official duty, yet the motives by which he was actuated may have been worthy and honest. It would be unsafe to visit official mistakes or overaction with the penalty of personal responsibility without more potent evidence of bad faith or fraudulent motives.
Executors and assignees and others must be left reasonably free to oppose and litigate claims presented against the estates they represent without danger of personal consequences.
The motion should be denied, with ten dollars costs.
Barnard, P. J., and Pratt, J., concur.